Citation Nr: 1718389	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for human papilloma virus (HPV).

2. Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

3. Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

4. Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

5. Entitlement to an initial compensable rating for sinusitis.

6. Entitlement to an initial compensable rating for migraine headaches for the period prior to October 6, 2015.

7. Entitlement to a rating in excess of 30 percent for migraine headaches for the period beginning October 6, 2015.
8. Entitlement to an initial rating in excess of 10 percent for thoracic strain.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard from June 1995 to November 2003; from September 2005 to June 2010; from November 2011 to May 2012; from December 2012 to March 2013; from April 2013 to September 2013; from February 2014 to August 2014; and from November 2014 to April 2015.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides with the RO in Honolulu, Hawaii.

The Veteran provided testimony at a February 2015 videoconference hearing.  A transcript of the hearing is of record.

The appeal was previously remanded in June 2015 for further development.  In a November 2015 rating decision, the RO increased the Veteran's migraine disability rating to 30 percent, effective October 6, 2015.  This increased a staged rating for the Veteran's migraine disability.  It is presumed that the Veteran was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the assigned evaluations at issues represents the maximum rating, the Veteran's increased rating claim for migraine headaches remains in appellate status.  

The issues of entitlement to an initial rating in excess of 30 percent for adjustment disorder, entitlement to initial compensable ratings for the left and right knee patellofemoral syndrome, entitlement to a compensable rating for sinusitis, and entitlement to an initial rating in excess of 10 percent for a thoracic strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the Veteran's HPV is etiologically related to service.

2.  Prior to October 6, 2015, the Veteran's service-connected migraines did not cause prostrating attacks.

3.  Since October 6, 2015, the Veteran's service-connected migraines have caused characteristic prostrating attacks but not very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for HPV have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable rating for service-connected migraines prior to October 6, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating in excess of 30 percent rating for service-connected migraines have not been met from October 6, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran received proper notice in relation to her service connection claim for HPV via a letter received March 2010.

The Veteran's claim of entitlement to an increased evaluation for headaches arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as discussed below, the Veteran has been afforded three VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Service Connection for HPV

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'--the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service connection can be established by competent and credible evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as arthritis).

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reflect that, in December 2007, the Veteran was noted to have a wart on her labia.  Further testing demonstrated that the Veteran did have a cervical lesion.  Upon examination, the diagnosis was "negative for intraepithelial lesion and malignancy."  High risk HPV testing results were negative.  See Service Treatment Records dated December 27, 2007, and December 28, 2007.

Subsequent service treatment records document abnormal pap smears; however the records are silent for any recurrent treatment or manifestations of HPV.  Periodic examination reports note the Veteran's pelvic examinations to be clinically normal.

The Veteran has been afforded several VA examinations in relation to her claim, with the first being in May 2010.  At that time, the Veteran reported that she was treated for HPV in 2007.  The clinician diagnosed HPV; the examination showed no abnormalities.

At the June 2015 VA examination, the Veteran again reported being diagnosed with HPV during service.  Upon examination, the clinician noted that the Veteran had no current symptoms of HPV or any gynecological symptoms.

Most recently, at the October 2015 VA examination, the Veteran reported that after receiving treatment in 2007 for a lesion on her labia, she recovered and her lesions have never come back.  She denied having any abnormal pap smears and upon examination, there were no gynecological symptoms.

Also of record are the Veteran's lay statements.  In her July 2012 substantive appeal, the Veteran reported having a breakout in 2009.  

In weighing the evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran's HPV began in service.  The Veteran is competent to relate lay observable symptoms, such as warts and lesions, and that she has experienced these symptoms periodically since service.  Further, HPV was noted in service and treated.  The subsequent VA examinations of record diagnosis HPV while noting no current symptoms.  As there is no reason to doubt the credibility or competence of the lay and medical evidence of record, the Board finds the evidence is in equipoise. 38 C.F.R. § 3.102.  As such, and in the interest of according the benefit of the doubt to the Veteran, service connection for HPV is warranted.  38 C.F.R. § 3.303.

Increased Rating Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).
After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

The Veteran's headache disability has been assigned a disability rating under Diagnostic Code (DC) 8100 of 38 C.F.R. § 4.124a.  38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  A non-compensable rating is warranted for less frequent attacks.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1534 (32nd ed. 2012).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (the Board adopts the Court's definition as its own).

Additionally, the phrase "productive of severe economic inadaptability" has not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veterans Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum, capable of producing "severe" economic inadaptability.


Migraines prior to October 6, 2015

Initially, the Veteran's migraine disability was rated non-compensable for the period prior to October 6, 2015.  The non-compensable rating was based on a May 2010.  At that time, the Veteran reported her headaches occurred once a week, the severity of which varied between mild and moderate.  Her headaches were triggered by not eating; the pain was alleviated with medication.  The Veteran reported that she was generally able to go about her work day during her headaches, but with reduced efficiency.  The clinician diagnosed mild to moderate migraine headaches.

In her July 2012 substantive appeal, the Veteran reported that she had three to four migraines a month.  The Veteran also provided lay evidence in the form of testimony at the February 2015 Board Hearing.  The Veteran testified that she had headaches almost every day, some worse than others, along with nausea and occasional vomiting.  She used prescription medication, but had no relief.  

Upon consideration of the evidence, the Board finds that a compensable rating for the Veteran's migraines is not warranted for the period prior to October 6, 2015.  During this time, although the Veteran endorsed headaches more than twice a month, her disability did not manifest in characteristic prostrating attacks.  As noted above, prostrating can be defined as extreme or complete exhaustion and powerlessness.  Here, although the Veteran endorsed headaches, she was able to work through the pain, albeit with reduced efficiency.  The description of her symptoms did not endorse a severity of pain resulting in prostrating attacks.

As the evidence does not demonstrate characteristic prostrating attacks, a compensable rating is not warranted before October 6, 2015.

Migraines beginning October 6, 2015

The Veteran was afforded another VA examination in relation to her migraines in October 2015.  At that time, the Veteran reported that she had migraines three times a week, with each migraine lasting four hours.  She used over-the-counter medications to alleviate the pain.  She described the bilateral temporal pain as "stabbing," and also endorsed blurry vision and sensitivity to light and sound.  Her migraines were precipitated by dehydration, hunger, and lack of sleep.  However, she neither missed work nor had incapacitating episodes in the past 12 months.  Upon examination, the clinician noted that the Veteran had characteristic prostrating migraines once a month; however she did not have any very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  

Given the evidence of record, the Board finds that a rating in excess of 30 percent is not warranted for the period beginning October 6, 2015.  The evidence of record - namely the October 2015 VA examination, demonstrates that the Veteran's migraine disability is manifest by characteristic prostrating attacks once a month; very prostrating or prolonged attacks are not shown.  Her migraines did not cause her to miss work and they lasted less than a day.  With that said, the degree of the impact demonstrated is not consistent with severe economic inadaptability.  There is no indication that her migraines had a negative impact on her employment throughout the appeal period to the extent that it caused severe economic inadaptability.  Thus, it cannot be found that the headaches produce or are capable of producing severe economic inadaptability.  Consequently, the Board finds that the Veteran's level of adaptability is inconsistent with the "severe economic inadaptability" required for a 50 percent rating.  See 38 C.F.R. § 4.124a.

Accordingly, the next higher disability level, 50 percent, is not more nearly approximated during the staged rating period beginning October 6, 2015.  See 38 C.F.R. § 4.124a, DC 8100.  As a final matter, the Board notes that there are no alternative diagnostic codes under which the Veteran's migraine disability may be analogously rated.  See e.g., Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a compensable disability rating prior to October 6, 2015 or a disability rating in excess of 30 percent thereafter.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the appeal is denied.

The Board's findings above are based on the rating schedule.  For exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  Rather, the applicable criteria allow for consideration of all factors which interfere with occupational and social impairment.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1). 



ORDER

Service connection for HPV is granted.

Entitlement to an initial compensable disability rating for service-connected migraines prior to October 6, 2015 is denied.

Entitlement to a disability rating in excess of 30 percent for the service-connected migraines from October 6, 2015 is denied.


REMAND

The Board regrets that the remaining issues on appeal must be remanded, but it is necessary for further evidentiary development.

Increased Rating for Bilateral Knees

This matter remanded in June 2015 for a VA examination as to the severity of the Veteran's current bilateral knee disabilities.  Such an examination was obtained in June 2015.  Subsequent to this examination, the Court issued Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

After reviewing the VA examinations of record, including the June 2015 VA examination, the Board finds that they are inadequate in light of this recent holding.  Given Corriea, and the Veteran's contentions regarding the impact of her bilateral knee disabilities on her overall functionality, the matter must be remanded for a new examination.


Increased Rating for Thoracic Spine

The Board notes that the Veteran has been afforded three VA examinations in relation to her thoracic spine claim.  The first and the third VA examinations demonstrate normal findings of the spine, to include normal range of motion.  However, these examinations do not comply with the Court's recent Correia decision; specifically, they do not test both active and passive range of motion, nor do they test range of motion in weight bearing and nonweight bearing.  See VA examinations dated May 2010 and October 2015.  The June 2015 VA examination complies with Correia, but the findings within the report significantly deviate from the other evidence of record and, alone, is not sufficient to support a higher rating.  

To afford the Veteran the best possible opportunity to receive a higher rating for her service-connected thoracic spine disability, remand is necessary for another VA examination that complies with Correia.  

Increased Ratings for Adjustment Disorder and Sinusitis

At the Board hearing, the Veteran testified that she received treatment from a private hypnotherapist for her adjustment disorder.  She also testified that she receives treatment for her sinusitis from a private hospital.  A review of the record reflects that the private treatment records for the Veteran's adjustment disorder and sinusitis are not of record.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of the Veteran.  Since a complete set of treatment records regarding the Veteran's sinusitis and adjustment disorder is relevant to the claim for an increased rating, remand is necessary to obtain these records, pending any necessary release from the Veteran.  38 C.F.R. § 3.159(c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide a release form for any records of VA and/or private treatment relating to the disabilities that remain on appeal that have not yet been associated with the file, to include information regarding treatment by a hypnotherapist for her adjustment disorder and private hospital records for her sinusitis.  Obtain any VA treatment records identified.  After securing the Veteran's written authorization, obtain the private records identified.  If any records cannot be obtain after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.

2. Schedule the Veteran for a VA examination to determine the severity of her service-connected bilateral knee disabilities.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a. To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

b. To comply with Correia, testing of the range of knee motion must include testing in active motion and passive motion. The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable.  If such are not applicable, the examiner should state such along with an explanation.
c. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

3. Schedule the Veteran for a VA examination to determine the severity of her service-connected thoracic spine disability.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.

a. To be compliant with Mitchell, the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.

b. To comply with Correia, testing of the range of thoracic spine motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable. If such are not applicable, the examiner should state such along with an explanation.

c. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.

4. After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the issues on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


